Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), *750rendered April 29, 1991, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
Defendant, by pleading guilty to the crime of grand larceny in the fourth degree, forfeited any claim pursuant to CPL 30.30 (see, People v O’Brien, 56 NY2d 1009). To the extent that defendant argues that his constitutional right to a speedy trial was violated we conclude, after consideration of the factors set forth in People v Taranovich (37 NY2d 442, 445), that the delay of less then one year between the date of the crime and the motion to dismiss did not violate defendant’s constitutional right in this regard.
Yesawich Jr., J. P., Levine, Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed.